Citation Nr: 0604695	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for 
encephalomyelopathy, including as a residual of a through and 
through gunshot wound of the neck with adherent scars.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This claim (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a January 2005 
rating decision.  The veteran filed a notice of disagreement 
in February 2005, the RO issued a statement of the case in 
August 2005, and the veteran perfected his appeal in August 
2005.


FINDINGS OF FACT

1.  By a September 2001 rating decision, the RO denied 
service connection for encephalomyelopathy, including as a 
residual of a through and through gunshot wound of the neck 
with adherent scars; the veteran did not appeal this rating 
decision.

2.  Evidence submitted since the September 2001 final RO 
rating decision is either cumulative, redundant, or fails to 
raise a reasonable possibility of substantiating the claim 
for service connection.


CONCLUSIONS OF LAW

1.  A September 2001 RO rating decision which denied service 
connection for encephalomyelopathy, including as a residual 
of a through and through gunshot wound of the neck with 
adherent scars, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented 
concerning the claim for service connection for 
encephalomyelopathy, including as a residual of a through and 
through gunshot wound of the neck with adherent scars.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Notice pursuant the Veterans Claims Assistance Act of 2000 
(VCAA) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO provided the veteran VCAA notice in an October 2004 
letter, which advised him of the four elements required by 
Pelegrini II.  As to VA's duty to assist, service medical 
records, as well as VA, and private outpatient and 
hospitalization records are in the file.  A VA examination is 
not required because (as detailed below) no new and material 
evidence has been presented.  The veteran has not indicated 
that there are any outstanding records pertaining to his 
claim.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.


II. Claim to reopen

By a September 2001 rating decision, the RO denied the 
veteran's claim on the basis that the evidence did not 
reflect that his encephalomyelopathy was incurred in or 
aggravated by military service, or secondary to his gunshot 
wound to the neck.  The veteran was notified of this rating 
decision in a September 2001 letter, together with his rights 
regarding the appeal of an adverse decision.  He did not 
respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the September 
2001 rating decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Evidence received since the RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  

The veteran's claim to reopen (filed by his representative in 
October 2004) was submitted after the effective date of the 
most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, the Board is deciding this appeal under the 
most recent version of the relevant regulation, which reads 
(in pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

By its September 2001 rating decision, the RO denied the 
veteran's claim because the evidence did not reflect that his 
encephalomyelopathy was incurred in or aggravated by military 
service, or secondary to his gunshot wound to the neck.  The 
evidence it considered at that time included the following: 
service medical records (reflecting the gunshot wound); VA 
examination reports dated in July 1950 and April 2000 (the 
latter of which contains a medical opinion that it is highly 
unlikely that the veteran's encephalomalacia of the brain is 
related to his gunshot wound); written statements from the 
veteran dated in July 1989, November 1999, February 2000, 
December 2000, and March 2001 (essentially arguing that his 
neurological symptoms arose from his gunshot wound); VA 
outpatient treatment records dated between June 1988 and 
December 2000 (which include entries dated in June 1999 and 
February 2000 which noted that the veteran felt his 
neurological symptoms were related to his gunshot wound); and 
VA respite care progress notes dated December 2000 to April 
2001 (including a December 2000 admission note reflecting 
that the veteran claimed that his neurological problems were 
related to a gunshot wound he sustained while in the 
military).

Evidence obtained in connection with the attempt to reopen 
includes the following: VA respite care progress notes dated 
May 2004 to January 2005; a VA discharge summary report dated 
September 2002; and various written statements submitted by 
the veteran in which he essentially argues in favor of his 
claim.  While the evidence submitted following the September 
2001 rating decision may be new, it is cumulative and not 
material.  

The respite care progress reports essentially discuss 
activities of daily living, nutrition, and nursing care given 
while at a VA care home.  The September 2002 discharge 
summary report includes a notation that the veteran's 
encephalomyopathy is related to a previous gunshot wound to 
the neck as "per patient."  However, the examiner was not 
offering a medical opinion, but merely reporting the history 
as the veteran reported it.   A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

Finally, the written statements from the veteran submitted 
since September 2001 are not new and material because he 
previously claimed his encephalomyelopathy is due to the 
gunshot wound to the neck.  

Accordingly, the Board finds that the evidence received 
subsequent to September 2001 is not new and material and does 
not serve to reopen the claim for service connection for 
encephalomyelopathy, including as a residual of a through and 
through gunshot wound of the neck with adherent scars.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence not having been submitted, the 
claim for service connection for encephalomyelopathy, 
including as a residual of a through and through gunshot 
wound of the neck with adherent scars, remains denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


